Citation Nr: 1720027	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for sacralization and pseudoarthrosis of the fifth lumbar vertebrae and Schmorl's nodes of the dorsal spine with musculoskeletal spasm, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, continued a 10 percent rating for the Veteran's service-connected low back disability.

In November 2014, the Board remanded the Veteran's claim for an increased rating for his low back disability to the Agency of Original Jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also remanded the Veteran's claim for service connection for a neck disability; and in April 2015, the AOJ granted service connection for this disability and assigned an initial 10 percent rating, effective August 18, 2010.  As this was a complete grant of the benefit sought, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating that where a service connection claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be filed to initiate appellate review of downstream issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board notes that in a May 2015 statement, after the March 24, 2015 effective date of amendments to regulations describing the manner in which claims and notice of disagreements (NODs) must be filed, the Veteran reported that he had "pain and tingling in my upper right and lower left extremities due to my lumbar/cervical spine" and that "radiculopathy of extremities" had not been addressed by the RO.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Board finds that the issue of entitlement to service connection for radiculopathy of the upper right and lower left extremities has been raised, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016).  See also 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2016) (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 3.160 (2016) (requiring that claims be filed on standard forms).  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms of the Veteran's service-connected low back disability have more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; neither ankylosis nor incapacitating episodes have been shown.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for his service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5237-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in an April 2010 letter of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was most recently readjudicated in an April 2015 SSOC.

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected back disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, in its November 2014 remand, the Board instructed the AOJ to obtain any outstanding service treatment records (STRs) from the Veteran's reserve service, to obtain updated VA treatment records, and to arrange for the Veteran to undergo VA examination for evaluation of his back disability.  The AOJ obtained outstanding STRs from the Veteran's reserve service in December 2014 and February 2015, as well as updated VA treatment records in February 2015.  The AOJ also arranged for the Veteran to undergo VA examination for evaluation of his service-connected back disability in April 2015.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the claim on appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 40 percent rating is proper.

The Veteran's service-connected back disability is currently rated 10 percent under 38 C.F.R. § 4.71a, DCs 5237-5243, applicable to lumbosacral strain and to intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  All diseases and injuries of the spine other than IVDS, however, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  IVDS is rated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent are warranted for unfavorable ankylosis of the thoracolumbar spine and unfavorable ankylosis of the entire spine, respectively.  Note (1) to the General Rating Formula provides that associated objective neurologic abnormalities are to be rated separately under the appropriate diagnostic code.

Under the IVDS Rating Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) to the IVDS Rating Formula provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The regulations applicable to rating musculoskeletal disabilities require that VA must generally consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the evidence of record, in May 2010, the Veteran underwent a VA spine examination.  At that time, he reported having constant pain in the lumbosacral region and occasional, spontaneous flare-ups which came on for no apparent reason and subsided usually with one or two days of rest.  He reported no additional limitations during flare-ups.  He denied numbness and weakness in the lower extremities.  He reported that his back pain was aggravated by bending, lifting, and attempting to drive a car for more than one to one and a half hours, and that occasionally he was unable to sleep all night because of the back pain.  He reported that he was able to do his own yard work, but was unable to bowl anymore because of his back.  He reported that he had not worked since October 2009, primarily because there was no work available, but that he was reluctant to return to work because of his back.  On examination, the VA examiner noted that the Veteran walked without apparent difficulty and moved about without apparent pain.  Ranges of motion (repeated) of the thoracolumbar spine were measured as follows: forward flexion of 75 degrees; extension of 30 degrees; right and left lateral flexion of 10 degrees; and right and left lateral rotation of 30 degrees.  The VA examiner indicated that range of motion was limited due to pain.  Neurological examination showed that straight-leg raising test was negative.  The VA examiner noted that the Veteran had no true incontinence of either bowel or bladder as well as no incapacitating episodes.

In the August 2010 NOD, the Veteran contended that the May 2010 VA examination resulted in inaccurate measurements regarding range of motion.  In this regard, he stated that he was pushed beyond his pain threshold during the examination.  He also stated that he had taken pain medication on the morning of the examination, and that having lived with the pain of his back condition for nearly 20 years, he had learned how to shift his weight when walking and pulling himself up from sitting positions in such a manner as to minimize the appearance of the pain that he was feeling.

In March 2012, the Veteran underwent a VA back conditions examination.  At that time, he reported having flare-ups that impacted the function of his thoracolumbar spine.  On examination, initial range of motion measurements for the thoracolumbar spine were as follows: forward flexion of 80 degrees; extension of 30 degrees; right lateral flexion of 30 degrees; left lateral flexion of 30 degrees; right lateral rotation of 30 degrees; and left lateral rotation of 30 degrees.  The VA examiner noted no objective evidence of painful motion for all planes.  Range of motion measurements after repetitive-use testing were the same as the initial range of motion measurements above.  The VA examiner noted that the Veteran had no additional limitation in range of motion following repetitive-use testing, but had functional loss and/or functional impairment of the thoracolumbar spine, specifically less movement than usual.  Straight-leg raising test was negative.  The VA examiner noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, as well as no other neurologic abnormalities or findings related to a back condition.  The VA examiner noted that the Veteran did not have IVDS.  The VA examiner noted that the Veteran's back condition impacted his ability to work.  In this regard, the VA examiner noted that the Veteran reported that he was not able to continue working as an operating engineer because it would cause his back and neck to hurt.  However, the VA examiner noted that the Veteran was currently working at an ammunition plant doing preventative maintenance.

In the June 2012 substantive appeal, the Veteran contended that the range of motion measurements in the March 2012 VA examination report were inaccurate.  In this regard, the Veteran stated that he was pushed beyond his pain threshold during the examination.  He also stated that his range of motion was more restricted, as he was not able to bend to any degree without incurring "knife-like" pain throughout his back.

In April 2015, the Veteran underwent a VA examination, to include for his back disability.  At that time, he reported having constant pain in his back and flare-ups two to three times a week that would last anywhere from four to five hours to days and felt like a knife was stabbing him in the lower back.  He reported that during such flare-ups, he couldn't move or get out of bed.  He reported that he was currently working as a maintenance man and had not lost much time from work, but said that about two to three days a month, at most, he had been put on a light duty job at the desk and did not perform any climbing or heavy lifting.  On examination, the VA examiner noted that the Veteran appeared to be in a mild amount of distress when transitioning from a seated position to a standing position, but that he was guarding against excessive movement for low back pain.  The VA examiner noted that the Veteran was taking ibuprofen, which helped take the edge off his discomfort.  Range of motion measurements were as follows: forward flexion of 20 degrees; lateral flexion (right or left, not specified) to 15 degrees; and right and left lateral rotation of 30 degrees.  Straight-leg raise testing did not produce any radicular symptoms.  The VA examiner noted that the Veteran was able to raise both arms overhead, take a few steps on his tiptoes and heels, and squat and recover holding onto the wall for balance.  

Based on the foregoing, the Board finds that a 40 percent rating for the Veteran's back disability is warranted for the entire appeal period.  Here, the April 2015 VA examination report shows that the Veteran has had forward flexion of 30 degrees or less on examination.  Although forward flexion has not been shown to be 30 degrees or less in the May 2010 and March 2012 VA examinations, the Veteran has made competent and credible assertions concerning the accuracy of the range of motion measurements taken at those examinations.  Significantly, there has been no indication in the evidence of record that the Veteran's back disability suddenly got markedly worse at any point in time, to include in April 2015, despite the range of motion measurements then taken.  Moreover, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, supra.  To that end, the Veteran has complained of flare-ups throughout the appeal period.  He has indicated that such flare-ups result in pain and stiffness.  Notably, no VA examiner has discussed additional loss of range of motion that results during a flare-up.  Therefore, even if forward flexion was not limited to 30 degrees or less in May 2010 and March 2012, the Board finds it reasonable to conclude that flare-ups during that time period caused disabling manifestations that equated to at least limited forward flexion to 30 degrees or less, consistent with the April 2015 VA examination range of motion measurements and the Veteran's competent and credible statements in this regard.  Thus, in consideration of all of the above, the Board finds that the evidence is at least evenly balanced as to whether limitation of motion of the thoracolumbar spine, to include during flare-ups, has throughout the appeal period more nearly approximated forward flexion of 30 degrees or less, the criterion for a 40 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a rating of 40 percent for his service-connected low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

However, the Board finds that a rating higher than 40 percent for the Veteran's low back disability is not warranted at any point during the appeal period.  In this case, neither the Veteran's lay statements nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  For instance, the April 2015 VA examination report contained range of motion measurements reflecting that there was no ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in an increased rating.  Thus, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, although the Veteran is currently rated under diagnostic code 5243, applicable to IVDS, it is not clear that he has been diagnosed with IVDS of the back because the medical evidence of record (to include the May 2010, March 2012, and April 2015 VA examinations) show no such diagnosis, and the March 2012 VA examiner specifically indicated that the Veteran did not have IVDS.  Nonetheless, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes.  While he stated during the April 2015 VA examination that there were days he could not get out of bed, he did not indicate that his symptoms required bed rest prescribed by a physician and treatment by a physician.  Nevertheless, even if the Veteran had suffered from incapacitating episodes, he indicated that the times he could not get out of bed would last anywhere from four to five hours to days, and the criteria for even the minimum (compensable) 10 percent rating require episodes of a total duration of at least one week.  Hence, a rating higher than 40 percent is also not warranted under the IVDS Rating Formula.

The Board has also considered whether the Veteran has any associated objective neurological abnormalities with his back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As mentioned in the Introduction, the Board has referred the issue of entitlement to service connection for radiculopathy of the upper right and lower left extremities, and as such, these matters are not presently before the Board.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has indicated having problems with bending, walking, climbing, lifting, and sitting or lying down for long periods of time due to back pain.  The Board finds that these symptoms are contemplated by the criteria for rating diseases of the spine.  Although the symptoms are not specifically referenced in the General Rating Formula, the Veteran has indicated that such symptoms are the result of pain.  The General Rating Formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The Board therefore need not consider whether the Veteran's back disability causes marked interference with employment or frequent hospitalization for purposes of an extraschedular rating.  Thus, referral for consideration of an extraschedular rating for the Veteran's back disability is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the evidence of record, including the Veteran's own statements, does not indicate that his back disability has precluded or tended to preclude him from securing and following substantially gainful employment.  On the contrary, March 2012 and April 2015 VA examination reports demonstrate that the Veteran has been working as a maintenance man at an ammunition plant.  In addition, during the April 2015 VA examination, the Veteran reported not losing much time from work due to his back disability.  Although the Veteran indicated that he was unable to perform his usual job duties (to include, climbing or heavy lifting) two to three days a month due to his back disability, he also indicated that he was able to and did in fact perform "light" job duties at a desk.  The Board notes that the Veteran stated that he was not working during the May 2010 VA examination.  However, he also stated that this was so because there was no work available.  Even though he also stated that he was reluctant to return to work because of his back, he did not indicate, and the evidence of record does not otherwise demonstrate, that he would be unable to obtain and maintain substantially gainful employment.  The issue of entitlement to a TDIU has therefore not been raised.

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 40 percent is not warranted for the Veteran's service-connected back disability; the benefit of the doubt doctrine is therefore not for application in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The benefit of the doubt has been resolved in favor of the Veteran in granting a 40 percent rating for his service-connected back disability.  See id.


ORDER

Entitlement to a rating of 40 percent, but no higher, for the Veteran's service-connected back disability is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


